Exhibit 10.1


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of July 17, 2013, by and among PUBLIC STORAGE, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the Lenders party hereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent (the “Agent”).


WHEREAS, the Borrower, the Lenders, the Agent and certain other parties have
entered into that certain Amended and Restated Credit Agreement dated as of
March 21, 2012, as amended by that certain Letter Agreement dated as of April
12, 2013, among the Borrower, the Agent and the Lenders party thereto (as so
amended and in effect immediately prior to the effectiveness of this Amendment,
the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders and the Agent desire to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1.  Specific Amendments to Credit Agreement.  Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a) The Credit Agreement is amended by adding the following definitions of
“Borrower Information” and “Second Amendment Effective Date” in Section 1.1. in
the correct alphabetical order:


“Borrower Information” has the meaning given that term in Section 2.5.(c).


“Second Amendment Effective Date” means July 17, 2013.


(b) The Credit Agreement is amended by restating the definitions of “Applicable
Facility Fee”, “Applicable Margin” and “LIBOR” contained in Section 1.1. thereof
in their entireties as follows:


“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:


Level
Facility Fee
1
0.125%
2
0.150%
3
0.150%
4
0.200%
5
0.300%
6
0.300%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.5.(c).
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
“Applicable Margin” means the percentage set forth below corresponding to the
ratio of Total Indebtedness to Gross Asset Value as determined in accordance
with Section 10.1.(a):


Level
Ratio of Total Indebtedness to Gross Asset Value
Applicable Margin
1
Less than or equal to 0.10 to 1.00
0.900%
2
Greater than 0.10 to 1.00 but less than or equal to 0.20 to 1.00
0.950%
3
Greater than 0.20 to 1.00 but less than or equal to 0.25 to 1.00
1.000%
4
Greater than 0.25 to 1.00 but less than or equal to 0.35 to 1.00
1.100%
5
Greater than 0.35 to 1.00 but less than or equal to 0.45 to 1.00
1.300%
6
Greater than 0.45 to 1.00
1.500%



The Applicable Margin for Loans shall be determined by the Agent from time to
time, based on the ratio of Total Indebtedness to Gross Asset Value as set forth
in the Compliance Certificate most recently delivered by the Borrower pursuant
to Section 9.3.  Any adjustment to the Applicable Margin shall be effective as
of the first day of the calendar month immediately following the month during
which the Borrower delivers to the Agent the applicable Compliance Certificate
pursuant to Section 9.1.  If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3. and such failure to deliver continues for
more than 15 days after it was due to have been delivered, the Applicable Margin
shall equal the percentages corresponding to Level 6 until the second Business
Day following delivery of the required Compliance Certificate.  Notwithstanding
the foregoing, for the period from the Second Amendment Effective Date through
but excluding the date on which the Agent first determines the Applicable Margin
for Loans as set forth above, the Applicable Margin shall be determined based on
Level 1.  Thereafter, such Applicable Margin shall be adjusted from time to time
as set forth in this definition.  The provisions of this definition shall be
subject to Section 2.5.(c).


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate appearing on the Reuters Screen
LIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the first day of such Interest Period and having a maturity equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America).  Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.
 
 
2
 
 
 

--------------------------------------------------------------------------------

 

 
(c)  The Credit Agreement is amended by inserting the following subsection (c)
in Section 2.5. immediately following subsection (b) of Section 2.5:


(c)           Borrower Information Used to Determine Applicable Interest
Rates.  The parties understand that the applicable interest rate for the
Obligations and certain fees set forth herein may be determined and/or adjusted
from time to time based upon certain financial ratios and/or other information
to be provided or certified to the Lenders by the Borrower (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Agent, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided, then, such interest rate and such fees for
such period shall be automatically recalculated using correct Borrower
Information.  The Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Agent, for the account of
each Lender, within 5 Business Days of receipt of such written notice.  Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Agent’s or any Lender’s other rights under this Agreement.


Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Agent of each of the following in form and substance
satisfactory to the Agent:


(a)           a counterpart of this Amendment duly executed by the Borrower, the
Agent and each of the Lenders;


(b)           an Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by each Guarantor; and


(c)           such other documents, agreements and instruments as the Agent, or
any Lender through the Agent, may reasonably request.


Section 3.  Representations.  The Borrower represents and warrants to the Agent
and the Lenders that:


(a)           Authorization; Execution; Binding Effect.  The Borrower has the
right and power, and has taken all necessary action to authorize it, to execute
and deliver this Amendment, and to perform this Amendment and the Credit
Agreement as amended by this Amendment in accordance with their respective terms
and to consummate the transactions contemplated hereby and thereby.  This
Amendment has been duly executed and delivered by the duly authorized officers
of the Borrower and each of this Amendment and the Credit Agreement as amended
by this Amendment is a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations contained herein or therein
and as may be limited by equitable principles generally (whether in a proceeding
in law or in equity).
 
 
3
 
 
 

--------------------------------------------------------------------------------

 
 


(b)           Compliance of Agreement, Etc. with Laws.  The execution and
delivery of this Amendment, and the performance of this Amendment and the Credit
Agreement as amended by this Amendment in accordance with their respective
terms, do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to any Loan Party; (ii) conflict
with, result in a breach of or constitute a default under the Borrower’s
articles of incorporation or bylaws (including without limitation, Section 2 of
Article IV and Section 2(a) of Article VIII of the Borrower’s bylaws), or any
resolution adopted by the Borrower’s Board of Directors in connection with the
designation of any series of Preferred Stock of the Borrower, or the
organizational documents of any other Loan Party, or any indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower or any other Loan Party
other than in favor of the Agent for its benefit and the benefit of the Lenders.


(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.


Section 5.  Reaffirmation of Representations.  The Borrower hereby repeats and
reaffirms all representations and warranties made by the Borrower to the Agent
and the Lenders in the Credit Agreement and the other Loan Documents to which it
is a party on and as of the date hereof with the same force and effect as if
such representations and warranties were set forth in this Amendment in full.


Section 6.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.  This Amendment is a Loan Document.


Section 7.  Costs and Expenses.  The Borrower shall reimburse the Agent for all
reasonable out-of-pocket costs and expenses (including attorneys’ fees) incurred
by the Agent in connection with the preparation, negotiation and execution of
this Amendment and the other agreements and documents executed and delivered in
connection herewith.


Section 8.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.


Section 9.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 10.  Effect; Ratification.  Except as expressly herein amended, the
terms and conditions of the Credit Agreement and the other Loan Documents remain
in full force and effect.  The amendments contained herein shall be deemed to
have prospective application only.  The Credit Agreement is hereby ratified and
confirmed in all respects.  Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the Agent or
the Lenders under the Credit Agreement or any other Loan Document.
 
4
 
 
 

--------------------------------------------------------------------------------

 
 


Section 11.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 12.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.


[Signatures commence on next page]
 
5



 
 
 

--------------------------------------------------------------------------------

 





 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.




PUBLIC STORAGE
   
By:
/s/ John Reyes
Name:
John Reyes
Title:
Senior Vice President















































[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Second Amendment to Amended and Restated
Credit Agreement for Public Storage]






WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, as Swingline Lender and as a
Lender
   
By:
/s/ Catherine Abe
Name:
Catherine Abe
Title:
SVP







































[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Second Amendment to Amended and Restated
Credit Agreement for Public Storage]






BANK OF AMERICA, N.A.
   
By:
/s/ Helen Chan
Name:
Helen Chan
Title:
Vice President









































[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Second Amendment to Amended and Restated
Credit Agreement for Public Storage]








MORGAN STANLEY BANK, N.A.
   
By:
/s/ Nick Zangari
Name:
Nick Zangari
Title:
Authorized Signatory









































[Signatures Continued on Next Page]

 
 

--------------------------------------------------------------------------------

 

[Signature Page to Second Amendment to Amended and Restated
Credit Agreement for Public Storage]








UBS LOAN FINANCE LLC
   
By:
/s/ Lana Gifas
Name:
Lana Gifas
Title:
Director
   
By:
/s/ Joselin Fernandes
Name:
Joselin Fernandes
Title:
Associate Director






















 







 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF GUARANTOR ACKNOWLEDGEMENT




THIS GUARANTOR ACKNOWLEDGEMENT dated as of July 17, 2013 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”) and each
“Lender” a party to the Credit Agreement referred to below (the “Lenders”).


WHEREAS, Public Storage (the “Borrower”), the Lenders, the Agent and certain
other parties have entered into that certain Amended and Restated Credit
Agreement dated as of March 21, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and


WHEREAS, each of the Guarantors is a party to that certain Guaranty dated as of
March 21, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”) pursuant to which they guarantied, among other
things, the Borrower’s obligations under the Credit Agreement on the terms and
conditions contained in the Guaranty;


WHEREAS, the Borrower, the Agent and the Lenders are to enter into a Second
Amendment to Amended and Restated Credit Agreement dated as of the date hereof
(the “Amendment”), to amend the terms of the Credit Agreement on the terms and
conditions contained therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1.  Reaffirmation.  Each Guarantor hereby reaffirms its continuing
obligations to the Agent and the Lenders under the Guaranty and agrees that the
transactions contemplated by the Amendment shall not in any way affect the
validity and enforceability of the Guaranty, or reduce, impair or discharge the
obligations of such Guarantor thereunder.


Section 2.  Governing Law.  THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3.  Counterparts.  This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.




[Signatures on Next Page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.



 
 
THE GUARANTORS:

 
PSAF DEVELOPMENT PARTNERS, L.P., a California limited partnership
 
By:           PS LPT Properties Investors,
a Maryland real estate investment trust, its General Partner
 
By: ___________________                                                    
Name: John Reyes
Title: Senior Vice President
 
SHURGARD STORAGE CENTERS, LLC, a Delaware limited liability company
 
By: _____________________                                                              
Name: John Reyes
Title: Senior Vice President
 
SSC PROPERTY HOLDINGS, LLC, a Delaware limited liability company
 
By:           Shurgard Storage Centers, LLC,
a Delaware limited liability company, its Managing Member
 
By: ____________________                                                    
Name: John Reyes
Title: Senior Vice President
 
SSC EVERGREEN, LLC,
a Delaware limited liability company
 
By:           Shurgard Storage Centers, LLC,
a Delaware limited liability company, its Managing Member
 
By: ____________________                                                    
Name: John Reyes
Title: Senior Vice President
 


 
[Signature page to Guarantor Acknowledgement]

 
 

--------------------------------------------------------------------------------

 


 

PS LPT PROPERTIES INVESTORS, a Maryland real estate investment trust
 
By: _____________________                                                              
Name: John Reyes
Title: Senior Vice President
 


 


PSA INSTITUTIONAL PARTNERS, L.P.,
a California limited partnership
 
By:           PS LPT Properties Investors,
a Maryland real estate investment trust, its General Partner
 
By:
______________________                                                             
Name: John Reyes
Title: Senior Vice President
 
PS ILLINOIS TRUST, a Delaware Business Trust
 
By:          Public Storage,
a Maryland real estate investment trust, its
Managing Trustee and Sole Beneficiary
 
By: ______________________                                                             
       Name: John Reyes
Title: Senior Vice President


 


 
[Signature page to Guarantor Acknowledgement]
 


 



 
 

--------------------------------------------------------------------------------

 

DIVERSIFIED STORAGE FUND, a California limited partnership
By:           PSI Institutional Advisors, Inc.,
a California corporation, its General Partner
 
By: _______________________        
Name: John Reyes
Title: Senior Vice President
 
By:           PS LPT Properties Investors,
a Maryland real estate investment trust, its General Partner
 
By: _______________________         
Name: John Reyes
Title: Senior Vice President








































[Signature page to Guarantor Acknowledgement]

